Title: To Benjamin Franklin from ——— Guilin, [before 21 June 1782]
From: Guilin, ——
To: Franklin, Benjamin


Monseigneur,[before June 21, 1782]
C’est avec la confiance que vos bontés inspirent à tous ceux qui reclament votre protection que le nommé Guilin fruitier à Chaillot a l’honneur de réprésenter trés humblement à votre Excellence que depuis cinq ans il a celui de fournir en sa qualité de fruitier votre maison avec l’honneteté et l’exactitude possible, mais depuis un mois il ne sçait pourquoi il est privé de cet Honneur: Il a tout lieu de penser que le Sr. Campot votre maître d’hôtel l’a deservi en ce que le supliant n’a pas eu la faculté de lui prêter une Somme de 360 l.t.; Il auroit fait ce pret, si ses moyens lui eussent permis. Ce Considéré, Monseigneur, il a recours à vos bontès et vous supplie de lui accorder la continuation de la fourniture de votre maison qu’il servira toujours avec le même zèle & de lui procurer le payement de 10 l.t. 8 s. qu’il a fourni pour le compte du d. [dit] Campot. Sa profonde réconnoissance égalera l’ardeur des vœux qu’il ne cessera de former pour la conservation des jours précieux de
Votre Excellence./.
A Son Excellence Monseigneur le Docteur Franklin
 
Notation: Guilen
